Citation Nr: 1548237	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran had qualifying service for purposes of establishing basic eligibility for VA dependency and indemnity compensation (DIC) death pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran was an American Merchant Marine who served on active duty with the United States Coast Guard from November 15, 1944 to January 6, 1945 and served on active duty with the United States Maritime Service from January 19, 1945 to September 18, 1945.  The Veteran died in 1999 and the appellant is his surviving spouse.   

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an January 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied legal entitlement to death pension benefits.

In October 2015, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was an American Merchant Marine who served on active duty with the United States Coast Guard from November 15, 1944 to January 6, 1945 and served on active duty with the United States Maritime Service from January 19, 1945 to September 18, 1945.  



CONCLUSION OF LAW

The Veteran has qualifying service for purposes of establishing basic eligibility for VA DIC death pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.203 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died on February [redacted], 1999.  The appellant filed a claim for DIC death pension benefits in January 2010.  She asserts that the Veteran has more than 90 days of wartime service during World War II and therefore she is eligible for the DIC death pension benefits.  At the time of his death, the Veteran did not have a claim pending for any VA benefits, and was not entitled to any VA benefits under an existing rating or decision. 

Death pension may be paid to a "surviving spouse" who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) prior to January 1, 1957, if the veteran served during the World War II era.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  The delimiting dates of the World War II era are from December 7, 1941, through December 31, 1946, inclusive.  38 C.F.R. § 3.2(f).

The term "surviving spouse" is defined in pertinent part as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried.  38 U.S.C.A § 101(3) (West 2014); 38 C.F.R. § 3.50 (2015). 

The law authorizes payment of nonservice-connected pension to a veteran of war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2014).  A veteran meets the requisite service requirements if such veteran served in the active military, naval, or air service for ninety days or more during a period of war.  38 U.S.C.A. § 1521(j ). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty, and, under certain circumstances, active duty for training or inactive duty for training.  38 U.S.C.A. § 101(24) (West 2014).

Congress has extended VA benefits to individuals and groups other than veterans.  Some of these persons have been classified as active military for the purpose of receiving VA benefits, although they were civilians at the time of their service.  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).  Under Public Law No. 95-202, § 40, 91 Stat. 1433, 1449-50 (1977), service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard U.S. Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941 to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs".  38 C.F.R. § 3.7 subsection (x) states "[s]uch service if certified by the Secretary of Defense as active military service and if a discharge under honorable conditions is issued by the Secretary."  

The Court has held that a service department determination regarding an individual's service is binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant argues that the Veteran's service in the Merchant Marines during World War II was in excess of ninety days and she is eligible for death pension benefits.  As noted above, active military service for American Merchant Marines is defined in 38 C.F.R. § 3.7(x)(15) and limits such status to Oceangoing Service from December 7, 1941, to August 15, 1945.  The Veteran's DD Form 214 shows that the Veteran had active military service as an American Merchant Marine with the United States Coast Guard from November 15, 1944 to January 6, 1945, which is 53 days of active service during a period of war.  

Also of record is a Certificate of Release from Active Duty which indicates that the Veteran had United States Maritime Service and he was recalled to active duty on January 19, 1945 and was released from active duty on September 18, 1945.  This certificate was signed by Captain J. von Sneidern of the United States Maritime Service.  This certificate establishes that the Veteran had an additional 209 days of active duty service for a total of 262 days of active service during the time period of December 7, 1941, to August 15, 1945.  See 38 C.F.R. § 3.7(x)(15). 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

The Board finds that the Certificate of Release from Active Duty meets the requirements of 38 C.F.R. § 3.203(a) and is sufficient to establish the Veteran's period of active service.  The Certificate of Release from Active Duty was issued by the service department and it appears that the original document was entered in the Virtual VA file.  The document contains the needed information as to the Veteran's Merchant Marine active service during World War II.  The document is genuine and the information contained in the document is accurate.      

The Board finds that the evidence establishes that the Veteran had certified active service as an American Merchant Marine with the United States Coast Guard from November 15, 1944 to January 6, 1945 and he was recalled to active duty on January 19, 1945 and was released from active duty on September 18, 1945.  The evidence shows that the Veteran had a total of 262 days of active service during the time period of December 7, 1941, to August 15, 1945.  See 38 C.F.R. § 3.7(x)(15).  As such, the Board finds that the Veteran had the qualifying service pursuant to 38 U.S.C.A. § 1521(j).  The service of the Veteran legally qualifies the appellant for entitlement to DIC death pension benefits.  Therefore, the appellant meets the basic eligibility requirements for DIC death pension benefits.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  The claim for eligibility for DIC death pension benefits is granted.  


ORDER

Entitlement to eligibility for DIC death pension benefits is granted.  



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


